                              Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 1 of 7 PageID 2127
                                                                                   THE TEST CASES


      Date Complaint                                                                                                 Plaintiff's
No.                      County         Case No.                Plaintiff                    Defendant                                                  Procedural Events
           Filed                                                                                                      Counsel

                                                                                                                                   2/19/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                   service at 452 Fifth Avenue, New York City, NY on
                                                                                                                                   1/31/20.

                                                                                                                                   2/27/20: Clerk entered default.
                                                                                    HSBC BANK USA, N.A., as
                                                                                    Trustee on behalf of ACE                       3/9/20: Defendant filed notice of appearance.
                                                                                    Securities Corp. Home Equity
                                                     QUEST SYSTEMS, LLC, as         Loan Trust and for the
                                                                                                                                   3/9/20: Defendant filed motion to vacate default.
1      12/12/2019      Hillsborough   19‐CA‐012573   Trustee for the 421 Debbie Joy Registered Holders of ACE        Lee Segal
                                                     Place Trust                    Securities Corp. Home Equity
                                                                                    Loan Trust, Series 2007‐ASAP1,                 3/16/20: Court entered default judgment for declaratory
                                                                                    Asset Backed Pass Through                      relief.
                                                                                    Certificates
                                                                                                                                   7/21/20: Court entered Order granting Defendant's
                                                                                                                                   motion to vacate default.

                                                                                                                                   7/25/20: Plaintiff appealed Order to 2nd DCA Case No.
                                                                                                                                   2D20‐2279 ‐ affirmed per curiam on 3/12/21.
                                                                                                                                   1/28/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                   service on CT Corp on 1/9/20.

                                                                                   DEUTSCHE BANK NATIONAL                          1/31/20: Clerk entered default.
                                                                                   TRUST COMPANY, as Trustee
                                                                                   for Financial Asset Securities                  2/6/20: Court entered default judgment for
2      12/16/2019        Pinellas     19‐008350‐CI   LP ASSETS, LLC, as Trustee    Corp., Soundview Home Loan        Lee Segal     $662,484.00.
                                                                                   Trust 2007‐WMC1, Asset‐
                                                                                   Backed Certificates, Series                     1/8/21: Defendant filed notice of appearance.
                                                                                   2007‐WMC1
                                                                                                                                   1/27/21: Defendant filed motion to quash service and
                                                                                                                                   vacate default (refiled in federal court on 3/26/21, Doc.
                                                                                                                                   5).




                                                                                      Page 1 of 7
                              Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 2 of 7 PageID 2128
                                                                                     THE TEST CASES


      Date Complaint                                                                                                   Plaintiff's
No.                      County          Case No.                 Plaintiff                    Defendant                                                  Procedural Events
           Filed                                                                                                        Counsel

                                                                                                                                     3/17/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                     service on CT Corp on 2/28/20.

                                                                                                                                     3/17/20: Defendant filed notice of appearance.

                                                       ABPAYMAR, LLC, a Florida                                                      7/8/20: Defendant filed motion to dismiss.
3       2/25/2020        Pinellas      20‐000989‐CI                                  JP Morgan Chase Bank, N.A.        Lee Segal
                                                       Limited Liability Company
                                                                                                                                     7/31/20: Court entered Order granting in part motion to
                                                                                                                                     dismiss, and staying action pending resolution of related
                                                                                                                                     actions.


                                                                                                                                     3/17/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                     service on CT Corp on 3/5/20.

                                                                                                                                     3/20/20: Defendant filed notice of appearance.

                                                       QUEST SYSTEMS, LLC, as
                                                                                                                                     7/8/20: Plaintiff filed amended complaint.
                                                       Successor Trustee under the
4       3/1/2020       Hillsborough    20‐CA‐001972                                  Bank of America, N.A.             Lee Segal
                                                       904 Belle Timbre Land Trust
                                                                                                                                     7/9/20: Defendant filed motion to dismiss amended
                                                       Dated October 31, 2012
                                                                                                                                     complaint.

                                                                                                                                     9/17/20: Court entered Order granting Defendant's
                                                                                                                                     amended motion to dismiss amended complaint.

                                                                                                                                     3/19/20: Plaintiff obtained summons to serve Defendant
                                                                                                                                     at 701 East 60th Street North, Sioux Falls, SD 57104.

                                                                                                                                     4/8/20: Defendant filed notice of appearance.
                                                      ZIFERRYN VENTURES, LLC, as
                                      2020‐CA‐002992‐                                Citibank, Federal Savings Bank,
5       3/16/2020        Orange                       Trustee of the 8172 Via Rosa                                     Lee Segal     4/13/20: Defendant filed motion for extension of time to
                                             O                                       n/k/a Citibank, N.A.
                                                      Land Trust                                                                     respond.

                                                                                                                                     3/31/21: Defendant filed motion to dismiss.




                                                                                       Page 2 of 7
                              Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 3 of 7 PageID 2129
                                                                                     THE TEST CASES


      Date Complaint                                                                                                 Plaintiff's
No.                      County           Case No.                Plaintiff                    Defendant                                                Procedural Events
           Filed                                                                                                      Counsel

                                                                                                                                   6/4/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                   service at 452 Fifth Avenue, NYC, NY 10018 on 5/8/20.

                                                                                     HSBC BANK USA, N.A., as                       6/11/20: Clerk entered default.
                                                                                     Trustee for ACE Securities
                                      2020‐CA‐002990‐ INLAND ASSETS, LLC, as         Corp. Home Equity Loan Trust,
6       3/16/2020        Orange                                                                                      Lee Segal     7/2/20: Defendant filed notice of appearance.
                                             O        Trustee                        Series 2006‐FM1, Asset‐
                                                                                     Backed, Pass‐Through
                                                                                                                                   7/23/20: Plaintiff filed notice of voluntary dismissal.
                                                                                     Certificates




                                                                                                                                   7/13/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                   service on CT Corp on 7/6/20.


                                                                                      DEUTSCHE BANK NATIONAL
                                                                                                                                   7/31/20: Clerk entered default.
                                                      ZIFERRYN VENTURES, LLC, as
                                                                                     TRUST COMPANY, as
7       3/19/2020        Orange       2020‐CA‐003153O Trustee of the 8172 Via Rosa                                   Lee Segal     8/26/20: Defendant filed motion to quash service.
                                                                                     Indenture Trustee for
                                                      Land Trust
                                                                                     MortgageIT Trust 2005‐2
                                                                                                                                   2/25/21: Court entered Order granting Defendant's
                                                                                                                                   motion to quash service.


                                                                                                                                   5/7/20: Plaintiff filed affidavit of service attesting to
                                                                                                                                   service on CT Corp on 4/27/20.
                                                       FUBAR ASSETS, LLC, as Trustee
8       4/9/2020       Hillsborough    20‐CA‐003394    of the 12516 Rawhide Land     Bank of America, N.A.           Lee Segal     5/20/20: Defendant filed notice of appearance.
                                                       Trust
                                                                                                                                   7/17/20: Plaintiff filed notice of voluntary dismissal.




                                                                                       Page 3 of 7
                            Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 4 of 7 PageID 2130
                                                                             THE TEST CASES


      Date Complaint                                                                                          Plaintiff's
No.                    County        Case No.               Plaintiff                 Defendant                                                  Procedural Events
           Filed                                                                                               Counsel

                                                                                                                            4/28/20: Plaintiff obtained summons to serve BNYM at
                                                                                                                            CT Corp.
                                                                             The Bank of New York Mellon,
                                                                             f/k/a The Bank of New York, as                 5/13/20: Defendant filed motion to dismiss.
                                                 INLAND ASSETS, LLC, as
9       4/27/2020      Manatee    2020‐CA‐001548                             Trustee for Registered Holders   Lee Segal
                                                 Trustee
                                                                             of CWABS, Inc., Asset‐Backed                   6/25/20: Plaintiff filed notice of voluntary dismissal.
                                                                             Certificates, Series 2004‐5
                                                                                                                            12/14/20: Court entered Order granting Defendant's
                                                                                                                            motion to dismiss complaint with prejudice.
                                                                                                                            5/21/20: Plaintiff filed affidavit of service attesting to
                                                                                                                            service on CT Corp on 4/30/20.

                                                                                                                            5/22/20: Clerk entered default.
                                                                              The Bank of New York Mellon,
                                                                             f/k/a The Bank of New York, as                 6/10/20: Court entered default judgment for declaratory
                                                                             Trustee for the                                relief.
                                                  KENNETH B. KAYE, JR. and   Certificateholders of CWALT,
10      4/28/2020      Pinellas    20‐002097‐CI                                                               Lee Segal
                                                  KRISTINE M. KAYE           Inc., Alternative Loan Trust                   10/15/20: Defendant filed notice of appearance.
                                                                             2007‐OH3, Mortgage Pass‐
                                                                             Through Certificates, Series
                                                                                                                            12/29/20: Defendant filed motion to quash service and
                                                                             2007‐OH#
                                                                                                                            vacate default.

                                                                                                                            4/13/21: Court entered Order quashing service and
                                                                                                                            granting motion to vacate.




                                                                               Page 4 of 7
                            Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 5 of 7 PageID 2131
                                                                             THE TEST CASES


      Date Complaint                                                                                          Plaintiff's
No.                    County      Case No.               Plaintiff                   Defendant                                                  Procedural Events
           Filed                                                                                               Counsel

                                                                                                                            7/31/20: Plaintiff filed affidavit of service attesting to
                                                                                                                            service on CT Corp on 7/13/20.

                                                                                                                            8/4/20: Clerk entered default.

                                                                                                                            8/11/20: Defendant filed notice of appearance.
                                                                             DEUTSCHE BANK NATIONAL
                                                                             TRUST COMPANY, as Trustee                      8/11/20: Plaintiff re‐filed the complaint in Polk County
                                                 JEFFREY M. HAHN and CARLA                                                  Case No. 20‐CA‐002487.
11      6/30/2020      Pinellas   20003116CI                                 for GSAA Home Equity Trust       Lee Segal
                                                 TURNER HAHN
                                                                             2006‐10 Asset Backed
                                                                             Certificates, Series 2006‐10                   8/13/20: Defendant filed motion to quash service,
                                                                                                                            vacate default, and for sanctions.

                                                                                                                            10/23/20: Plaintiff filed notice of voluntary dismissal.

                                                                                                                            12/2/20: Plaintiff filed amended notice of voluntary
                                                                                                                            dismissal with prejudice.

                                                                                                                            7/10/20: Plaintiff filed affidavit of service attesting to
                                                                                                                            service on CT Corp on 7/8/20.

                                                                                                                            7/27/20: Defendant filed notice of appearance.
                                                                             U.S. BANK, National
                                                                             Association, as Trustee for
                                                                                                                            8/6/20: Defendant removed the case to federal court‐
12      7/1/2020       Pinellas   20‐003156‐CI   JOHN MARK ROESCH            Citigroup Mortgage Loan Trust,   Lee Segal
                                                                             Inc., Mortgage Pass‐Through
                                                                                                                            USDC MDFL Case No. 8:20‐cv‐1819.
                                                                             Certificates, Series 2006‐AR9
                                                                                                                            10/6/20: Court entered Order staying and abating action
                                                                                                                            pending resolution of the underlying state court
                                                                                                                            foreclosure litigation (Doc. 16).




                                                                               Page 5 of 7
                           Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 6 of 7 PageID 2132
                                                                                THE TEST CASES


      Date Complaint                                                                                            Plaintiff's
No.                    County      Case No.                Plaintiff                     Defendant                                                 Procedural Events
           Filed                                                                                                 Counsel

                                                                                                                              7/30/20: Plaintiff filed affidavit of service attesting to
                                                                                                                              service on CT Corp on 7/24/20.

                                                                                                                              8/17/20: Clerk entered default.

                                                                                                                              9/18/20: Court entered default judgment for
                                                                                DEUTSCHE BANK NATIONAL                        $1,019,370.00.
                                                QUEST SYSTEMS, LLC, as          TRUST COMPANY, as Trustee
                                                Trustee of the 16347 Coco       for the American Home
13      7/17/2020       Lee      20‐CA‐004636                                                                   Lee Segal     1/14/21: Defendant filed motion to quash service.
                                                Hammock Land Trust Dated        Mortgage Assets Trust 2006‐2,
                                                November 29, 2012               Mortgage Pass‐Through
                                                                                Certificates, Series 2006‐2                   1/15/21: Defendant removed the case to federal court ‐
                                                                                                                              USDC MD Case No. 2:21‐cv‐00040.

                                                                                                                              3/1/21: Court entered Order quashing service, vacating
                                                                                                                              default, denying remand, and ordering Plaintiff to serve
                                                                                                                              Defendant (Doc. 26).

                                                                                                                              7/30/20: Plaintiff filed affidavit of service attesting to
                                                                                                                              service on CT Corp on 7/24/20.

                                                                                DEUTSCHE BANK NATIONAL                        8/18/20: Clerk entered default.
                                                JACARANDA, LLC, as Trustee      TRUST COMPANY, as Trustee
                                 05‐2020‐CA‐
14      7/20/2020      Brevard                  for the Certificateholders of   for Soundview Home Loan         Lee Segal     10/19/20: Court entered default judgment for
                                   035223
                                                the Brev 1144 Land Trust        Trust 2004‐1, Asset‐Backed                    $717,300.00.
                                                                                Certificates, Series 2004‐1
                                                                                                                              12/3/20: Defendant filed motion to vacate default.




                                                                                  Page 6 of 7
                            Case 8:21-cv-00624-WFJ-AEP Document 58-1 Filed 05/04/21 Page 7 of 7 PageID 2133
                                                                     THE TEST CASES


      Date Complaint                                                                                 Plaintiff's
No.                    County      Case No.              Plaintiff             Defendant                                                Procedural Events
           Filed                                                                                      Counsel

                                                                                                                   8/12/20: Plaintiff filed affidavit of service attesting to
                                                                                                                   service at 4191 Second Street South Saint Cloud, MN
                                                                                                                   56301 on 8/320.

                                                                     Stearns Bank National                         8/20/20: Defendant filed notice of appearance.
15      7/30/2020      Pinellas   20003616CI     JIMMY AVIRAM        Association, Successor in       Lee Segal
                                                                     interest to First State Bank                  8/21/20: Defendant filed answer and affirmative
                                                                                                                   defenses.

                                                                                                                   10/6/20: Plaintiff filed notice of voluntary dismissal.

                                                                                                                   8/12/20: Plaintiff filed affidavit of service attesting to
                                                                                                                   service at 140 North Federal Highway, Boca Raton, FL
                                                                                                                   33432 on 8/5/20.
16      7/30/2020      Pinellas   20003615CI     JIMMY AVIRAM        Synovus Bank                    Lee Segal
                                                                                                                   8/18/20: Defendant filed notice of appearance.

                                                                                                                   10/6/20: Plaintiff filed notice of voluntary dismissal.

                                                                                                                   8/12/20: Plaintiff filed affidavit of service attesting to
                                                                                                                   service on CT Corp on 8/5/20.
                                                                     THE BANK OF NEW YORK
                                                                     MELLON fka THE BANK OF                        9/1/20: Clerk entered default.
                                                                     NEW YORK, as Trustee for the
                                                                     Certificateholders of CWMBS,
17      7/30/2020      Pinellas   20‐003614‐CI   JIMMY AVIRAM                                        Lee Segal     10/8/20: Court entered default judgment for declaratory
                                                                     Inc., CHL Mortgage Pass‐
                                                                                                                   relief.
                                                                     Through Trust 2006‐TM1,
                                                                     Mortgage Pass‐Through
                                                                     Certificates, Series 2006‐TM1                 10/23/20: Defendant filed motion to quash service and
                                                                                                                   vacate default.




                                                                       Page 7 of 7
